



Exhibit 10.1






2019 Director Compensation Summary


Non-employee directors of PNM Resources, Inc. (the “Company”) receive their
annual retainer in the form of cash and stock-based compensation as determined
by the Company's Board of Directors (the “Board”). At the December 2018 Board
meeting, the Board approved making the following changes to director
compensation for 2019: increasing the market value of the annual award of
restricted stock rights from $90,000 to $105,000, increasing the lead director
fee from $20,000 to $25,000, and increasing the Audit and Ethics Committee chair
retainer from $10,000 to $15,000. Thus, the 2019 annual retainer for
non-employee directors is as follows:




 
 
 
 
Annual Retainer:
 
An annual cash retainer of $80,000 paid in quarterly installments and restricted
stock rights* with a grant date market value of $105,000
Lead Director Fee:
 
$25,000 paid in quarterly installments
Audit and Ethics Committee Chair Retainer:
 


$15,000 paid in quarterly installments
Compensation and Human Resources Committee Chair Retainer:
 
$10,000 paid in quarterly installments
Finance Committee Chair Retainer:
 
$7,500 paid in quarterly installments
Nominating and Governance Committee Chair Retainer:
 


$7,500 paid in quarterly installments
Supplemental Meeting Fees:
 
$1,500 –payable for and after each meeting of a particular committee or the full
Board, as the case may be, attended by a committee member or non-employee
director, respectively, in excess of eight committee or full Board meetings
annually



Directors are also reimbursed for any Board-related expenses, such as travel
expenses incurred to attend Board and Board committee meetings and director
educational programs. Further, directors are indemnified by the Company to the
fullest extent permitted by law pursuant to the Company’s bylaws and
indemnification agreements between the Company and each director. No retirement
or other benefit plans are available to directors.


* The amount of the annual award of restricted stock rights is determined by
dividing $105,000 by the closing price of the Company’s stock on the New York
Stock Exchange on the day of the grant. Restricted stock rights granted under
the Company’s Performance Equity Plan on and after 2017 will vest on the first
anniversary of the grant date, subject to vesting acceleration upon certain
events, including disability. The directors may defer receipt of vested
restricted stock rights granted on and after May 2018 to the earlier of (1) the
five-year anniversary of termination of service with the Board or (2) a date
certain or termination of service anniversary selected by the director. These
awards are typically made at the annual meeting of directors, unless the meeting
occurs during a black-out period for trading in the Company's securities as
specified in the Company’s Insider Trading Policy. As set forth under the
Company’s Equity Compensation Awards Policy, under those circumstances, the
Board will either (a) schedule a special meeting after the expiration of the
black-out period, (b) make awards pursuant to a unanimous written consent
executed after the expiration of the black-out period, or (c) pre-approve the
equity awards with an effective date after the expiration of the black-out
period. The date of the awards is the date on which the Board approves the
awards, unless (i) the approval date is a non-trading day, in which case the
date is the immediately preceding trading date or (ii) in the case of
pre-approval during a black-out period, in which case the grant date is the
first trading date after the expiration of the black-out period. The PEP limits
the maximum amount of shares that may be granted to any non-employee director
during any calendar year to no more than 15,000 shares.


